Citation Nr: 1758311	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-41 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 2003 to March 2010 including service in Afghanistan from August 20002 to July 2003 and in Iraq from August 2006 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently rests with the RO in St. Petersburg, Florida following the Veteran's relocation.

This matter was remanded by the Board in March 2016 and May 2017 for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

In May 2017, the Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for further development.  The Board found that an August 2016 VA spine examination did not comply with Correia.  Specifically, it was unclear if range of motion testing was conducted with both active and passive motion as well as in weight-bearing and nonweight-bearing.  

Here, an additional June 2017 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Notably, in Correia, the Court found range of motion similar to that performed in this examination to be inadequate. 

Consequently, the Veteran must be afforded a new VA examination that complies with 38 C.F.R. § 4.59 and includes all necessary information   Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected thoracolumbar spine.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the thoracolumbar spine.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion, and if not whether the inability is unique to the examiner or would not be medically possible by any examiner.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112
 ( 2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

